               Case 2:20-cv-01174-RAJ Document 55 Filed 07/27/21 Page 1 of 4




 1                                                             THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
       JESSICA BENTON, SHELBY BRYANT,
 9     ANNE MARIE CAVANAUGH, ALYSSA
       GARRISON, and CLARE THOMAS,
10                                                              NO. 2:20-cv-01174 RAJ
                               Plaintiffs,
11                                                              NOTICE OF APPEARANCE
       v.
12                                                              [Clerk’s Action Required]
       CITY OF SEATTLE,
13
                               Defendant.
14

15   TO:     Clerk of the above-entitled court, and

16   TO:     All Parties and Their Counsel of Record.

17           YOU AND EACH OF YOU will please take NOTICE that THOMAS P. MILLER of

18   CHRISTIE LAW GROUP, PLLC, hereby appears as counsel of record for Defendant City of Seattle

19   in the above-entitled action and requests that all further papers and pleadings, except original process,

20   be served upon the undersigned attorney at the address below stated.

21   / / /

       NOTICE OF APPEARANCE (2:20-cv-01174
       RAJ) - 1                                                     CHRISTIE LAW GROUP, PLLC
                                                                   2100 WESTLAKE AVENUE N., SUITE 206
                                                                          SEATTLE, WA 98109
                                                                             206-957-9669
            Case 2:20-cv-01174-RAJ Document 55 Filed 07/27/21 Page 2 of 4




 1       DATED this 27th day of July, 2021.

 2                                            CHRISTIE LAW GROUP, PLLC

 3
                                              By     /s/ Thomas P. Miller
 4                                                 THOMAS P. MILLER, WSBA # 34473
                                                   Attorney for Defendant City of Seattle
 5                                                 2100 Westlake Avenue N., Suite 206
                                                   Seattle, WA 98109
 6                                                 Telephone: (206) 957-9669
                                                   Fax: (206) 352-7875
 7                                                 Email: tom@christielawgroup.com

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     NOTICE OF APPEARANCE (2:20-cv-01174
     RAJ) - 2                                                CHRISTIE LAW GROUP, PLLC
                                                            2100 WESTLAKE AVENUE N., SUITE 206
                                                                   SEATTLE, WA 98109
                                                                      206-957-9669
               Case 2:20-cv-01174-RAJ Document 55 Filed 07/27/21 Page 3 of 4




 1                                        CERTIFICATE OF SERVICE

 2          I hereby certify that on July 27, 2021, I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system which will send notification of such filing to the following:
 3
                                  Jessica Talitha Hazelton, WSBA #52460
 4                                             Smith Law LLC
                                               4301 NE 4TH ST
 5                                              PO BOX 2767
                                             Renton, WA 98059
 6                                        Telephone: 206-226-7447
                                             Fax: 206-900-2664
 7                                   E-mail: talitha@thesmithlaw.com
                                           Attorney for Plaintiffs
 8
                                     Carolyn U. Boies, WSBA #40395
 9                                     Seattle City Attorney’s Office
                                           701 5th Ave. Ste 2050
10                                       Seattle, WA 98104-7097
                                           Phone: 206-233-2658
11                                           Fax: 206-684-8284
                                    Email: Carolyn.boies@seattle.gov
12                                 Attorney for Defendant City of Seattle

13                                    Ghazal Sharifi, WSBA #47750
                                       Seattle City Attorney’s Office
14                                         701 5th Ave. Ste 2050
                                         Seattle, WA 98104-7097
15                                         Phone: 206-684-8217
                                             Fax: 206-684-8284
16                                  Email: Ghazal.Sharifi@seattle.gov
                                   Attorney for Defendant City of Seattle
17
                                                   CHRISTIE LAW GROUP, PLLC
18

19                                                 By     /s/ Thomas P. Miller
                                                        Thomas P. Miller, WSBA # 34473
20                                                      Attorney for Defendant City of Seattle
                                                        2100 Westlake Avenue N., Suite 206
21                                                      Seattle, WA 98109


       NOTICE OF APPEARANCE (2:20-cv-01174
       RAJ) - 3                                                   CHRISTIE LAW GROUP, PLLC
                                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
            Case 2:20-cv-01174-RAJ Document 55 Filed 07/27/21 Page 4 of 4




 1                                         Telephone: (206) 957-9669
                                           Fax: (206) 352-7875
 2                                         Email: tom@christielawgroup.com

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     NOTICE OF APPEARANCE (2:20-cv-01174
     RAJ) - 4                                       CHRISTIE LAW GROUP, PLLC
                                                   2100 WESTLAKE AVENUE N., SUITE 206
                                                          SEATTLE, WA 98109
                                                             206-957-9669
